PER CURIAM.
We have considered the record, briefs and arguments of counsel and find that the evidence forms no basis for the trial judge to have instructed the jury on assumption of risk. Also, the trial judge was correct in refusing to grant appellant’s motion for entry of judgment N.O.V. and in denying the alternative motion for new trial. The evidence was sufficient for the jury to determine that the sole proximate cause of the accident was negligence of the driver of the vehicle in which appellee was a passenger.
Affirmed.
RAWLS, C. J., and McCORD and JOHNSON, JJ., concur.